 

Case 20-10343-LSS Doc 4568 Filed 05/18/21 Page1of4

(

—_—

e FILED

mS . — -AREMAY 18 AM Io:
joi Justice huh: Se lpen Sides ee
fists $9 - HSER Oe og oun?

| ue 2he the pvancvts oT 7
 --- »
he GIHE Gi Thos Afrypts Ke ws
A hovleg > GatitrT- GAIGHT ChIP. HO wets
Vehy happy chile He wits rv TR
Ot Sousto FrAst GAAGE, ~pRrO AY wh
[G) % yeres AP, Ne Woufe Mine ROP
Arle fug us use he cone fone Tow
Sthool.” He pete Ail § pW) sche. (fe
@Qovete te be fesdevte? th Heipl
Ses. we Til 4yrr we ered? xe
pe sone this wufh A P ngewe ley
PLERCHER . Wo hig 2 515 fok F porn 3
lien fete hive Ke tsk ies
wet tea they heer pec trusl fe
fS TH prised Bre 7% geowhD pe
get Ove? ip triste, ike get A here
The weigh? iP ALON! pied? weed To bob
[pe were ey patpurc? W) Ocveek 0 The
Hohn cErreg AMA 2, ho A, ly) WP xt
Whee he wy BI” Sc0eT The Scout Leaded
© helt Kin had, 54 te otthe otek boy F
T00: fle said) the secant fended ghth he
Geer dre) feuic fwd hurt 7A Aa

ae

 
Case 20-10343-LSS Doc 4568 _ Filed 05/18/21 Page 2 o4
—_——

he whs tky eg se wtath he Coetel
potiig AK. ie weed O ho.
Aer. te 50 Ge some oF he
Ok patects. L pdf hin un 7A
vex? MRL Je f° Te bihy Ser
rope fo nufSE AVP nd heft
works bee tee VA Hash! pee vs
nw Fhe Whom! bic MRI lle
wr treo Cw Sh Pelee € +, ge”
fer To es. " tley wevper Pie
DD hee 4 pichte gp? Ge Sow Are
@ some of She ex Aeys thy w*f *
eZ 7An7 plcap- The pilek -
tet gewv te Cthuaten! PRY tee
tKenI nlve & V0 AMO TKO Til’,
ee ee ea Picypee*
WARE “fe at F Le Lady 6, Mer st 0
Ashe! “5 Yaa Ya og PIE few a

te SAID we whi wot s¢hE, Sie spre

souethrig AD pvowage be xl tA
Gere Rey fe ws feryey Ave l
3 HK WG E « ito 5 tankerg ITB PR ey

3 wn ff Thity ty Stype F, fe Lc! NIALL,
sve rv vas ng ke thes betuye,
He wereld vst ger aleeg wh The
feles AT Chery

 
Case 20-10343-LSS Doc 4568 Filed 05/18/21 Page 3of4
7

 

So we badd Fo hewve Thr
Cherck: sone of ple fey?
RY phetch wits Ath Ai whew
TK3 Angyeu- Ie wits 4.57 wor
-. hp tay rhe. Ie Neen 9%eh/ reg
; Arr) aa pew cay Kienee we’, +h Poy fa op:
(We weal) wor bhekeve bb’ Ss here!”
gl) the Trae [fo firs pee i yee
out of Tt] Ssinre Be wees IL.
Ae shinte? 57 Oberg bite Arc
 Aianky 20 tky fe 4) ABIIER
@ To Fas ty st bheghs cee
Avdh? se He Ans {oo7 wot Pee w/
_ The spwe sero This A top er

 

 
Case 20-10343-LSS Doc 4568 Filed 05/18/21 Page4of4

 

sqboi-s0249s

 
